Citation Nr: 9922589	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Propriety of the initial 10 percent evaluation assigned for 
residuals of right trauma, with degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1956 to January 1960.

In July 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, granted 
the veteran service connection for residuals of a left ankle 
injury, rated as 20 percent disabling, and granted service 
connection for residuals of a right ankle injury, rated as 10 
percent disabling, both effective from January 1998 (the date 
of the veteran's original disability claim).  The veteran 
timely appealed only the 10 percent rating for his right 
ankle to the Board of Veterans' Appeals (Board).

As the veteran has disagreed with the initial evaluation 
assigned for right ankle disability, the Board has 
recharacterized that issue as involving the propriety of the 
initial rating assigned.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's
appeal has been obtained.

2.  Since the filing of the claim for benefits in January 
1998, the residuals of the veteran's right ankle injury have 
been shown to include arthritis (substantiated degenerative 
and post-traumatic changes shown on x-ray) and post-traumatic 
ankle subluxation, and the veteran subjectively complains of 
experiencing pain in the ankle; however, range of motion of 
the ankle is essentially normal, and there are no other 
significant clinical findings.  


CONCLUSION OF LAW

As the assignment of an initial 10 percent evaluation for 
residuals of a right ankle trauma, with degenerative changes, 
was proper, the criteria for a higher evaluation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran injured both of his ankles in August 1957 while 
on active duty in the Navy.  While jumping from a ship to a 
pier, the veteran suffered a simple lateral malleolus 
fracture to his left ankle, and a complete medial dislocation 
of the right ankle without evidence of fracture.  The veteran 
received medical treatment shortly after being injured.  
Under intravenous Demerol anesthesia and local infiltration 
with Xylocaine, the veteran's right ankle injury was 
surgically repaired without difficulty.  Post operatively, 
the pulse was normal and pain was minimal.  The veteran's 
left leg was placed in a cast.  Upon discharge from the 
hospital, the veteran was clinically observed to have full 
range of motion without pain or swelling in both ankles, and 
was found fit to return to duty.

The veteran filed a claim for benefits in January 1998.  In 
February 1998, the veteran submitted treatment records 
pertaining to his chronic obstructive pulmonary disorder 
(COPD), an unrelated condition.  In February and March 1998, 
he submitted private medical records from his orthopedic 
surgeon, Dr. George Theodore, of Massachusetts General 
Hospital; and in March 1998, the RO received a statement from 
Rogerson Orthopedic Appliances; however, these private 
records focus on the veteran's left ankle and do not address 
the condition of the veteran's right ankle condition at all.   

In connection with his claim, the veteran underwent VA 
examination in April 1998.  The VA examiner noted the 
veteran's history of injury and hospitalization while in 
service.  The veteran also reported that, following service, 
he worked in the logging industry and later established his 
own logging firm; he indicated that he has since retired due 
to his ankle pain and his significant chronic lung disease.  
The veteran described being in a great deal of pain and 
experiencing limited mobility, especially with his left 
ankle, although pain associated with the right ankle also was 
reported.  He indicated that pain tends to be more severe 
during cold, wet weather.  The veteran reported that his 
right ankle pain caused his retirement from the logging 
business.  Swelling was also reported, especially when the 
veteran is on his feet all day.  The veteran denied 
experiencing numbness or dysesthesia.

Clinical evaluation of the right ankle revealed normal 
appearance with no deformity or edema noted.  Dorsalis pedis 
pulses were palpable and ankle drawer was negative.  The 
veteran's right ankle range of motion was characterized as 
good, with dorsiflexion to 39 degrees, plantar flexion to 42 
degrees, inward rotation to 27 degrees, and outward rotation 
to 27 degrees.  The veteran was diagnosed with post traumatic 
ankle subluxation and arthritis.  As an addendum to the 
diagnosis, apparently after receipt of the report of x-rays 
taken in conjunction with the examination, the examiner 
commented that there were minimal degenerative changes with 
respect to the veteran's right ankle, although there was 
"evidence of significant post traumatic changes."  The 
actual x-ray report indicated that films revealed multiple 
avulsion fragments adjacent to the tip of the medial mallelus 
of the right ankle, compatible with old ligamentous injury.  
Minimal degenerative joint space narrowing and mild post-
traumatic degenerative changes of the right ankle also were 
observed.  

Additional treatment records for COPD, dated from March 1987, 
were received in May 1998. 

In July 1998, the RO granted service connection for residuals 
of both ankle injuries and assigned a 10 percent disability 
evaluation for the right ankle.  

Legal Analysis 

As a preliminary matter, the Board finds that the veteran's 
claim for compensable evaluation for his service connected 
right ankle condition is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptom-atology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco v. 
Brown (7 Vet. App. 55, 58), that the current level of 
disability is of primary importance when assessing an 
increased rating claim, applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

Here, the RO did not characterize the issue as one involving 
the propriety of the initial evaluation assigned, or 
explicitly consider the whether "staged rating" was 
appropriate.  However, there is only the report of a single 
VA examination upon which to evaluate the claim.  Hence, 
there is no basis for consideration of "staged rating," and 
the Board's characterization of the issue consistent with the 
Fenderson decision does not result in any analysis different 
than that employed by the RO.

The veteran currently has a 10 percent rating for his right 
ankle disability under Diagnostic Code 5271, for "moderate" 
limitation of motion.  A 20 percent rating, the highest 
assignable under that diagnostic code, requires evidence of 
"marked" limitation of motion.  Limitation of motion is 
also the basis for evaluating degenerative and traumatic 
arthritis.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 and 
5010. 

However, the medical evidence shows that, despite the fact 
that degenerative and post-traumatic changes are shown on x-
ray, the range of motion of the right ankle is essentially 
normal.  See 38 C.F.R. § 4.71, Plate II (indicating  
"standard" range of ankle motion as from 0 to 20 degrees 
on dorsiflexion, and from 0 to 45 degrees on plantar 
flexion).  As reflected above, the only relevant evidence of 
record pertaining to the right ankle is the report of the 
veteran's April 1998 VA examination.  At that time, however, 
range of motion was noted to be "good," and relevant 
findings included dorsiflexion to 39 degrees (exceeding the 
standard) and plantar flexion to 42 degrees (only three 
degrees shy of the standard).  

However, if the disability at issue is of a musculoskeletal 
nature or origin, then VA may, in addition to applying the 
regular schedular criteria, consider granting a higher rating 
for functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Given 
the fact that the examiner also indicated that the right 
ankle condition also involves post-traumatic subluxation 
(seemingly based on the veteran's assertions), and the 
veteran complains of experiencing pain in the ankle 
(indicative of possible functional loss beyond that 
objectively shown), the RO appropriately assigned a 10 
percent evaluation under Diagnostic Code 5271, for right 
ankle disability comparable to moderate limitation of motion. 

However, there are no indicia that greater disability is, in 
fact, experienced (to include greater functional loss due to 
pain), warranting a higher evaluation.  During the April 1998 
examination, the examiner specifically remarked that there 
was no evidence of edema or deformity associated with the 
ankle, and there is no objective indication that the veteran 
experienced pain during range of motion testing, or that he 
otherwise experiences such disabling pain or subluxation as 
to warrant more than the currently assigned 10 percent 
evaluation.  No other significant complaints/findings have 
been asserted or clinically noted.  Hence, there is no basis 
for assigning a higher evaluation under Diagnostic Code 5271, 
and there is no basis for assigning a higher evaluation under 
any other diagnostic code on either an alternative or 
additional basis.  See 38 C.F.R. §§ 4.7, 4.14, 4.71a, 
Diagnostic Codes 5270-5274 (1998); Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Accordingly, based on the medical evidence of record, the 
Board finds that the current 10 percent rating is appropriate 
and most consistent with the present severity of the 
veteran's right ankle disability; and that the criteria for a 
higher rating are not met.  In reaching such conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt rule, but finds that, as the preponderance of the 
evidence is against the claim for a higher rating, such rule 
does not apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's right ankle disability.  For example, 
there has been no showing that it has caused marked 
interference with his employment (i.e., beyond that 
contemplated in the assigned evaluation).  Although the 
veteran indicates that he retired due to right ankle pain, 
there is no evidence to support his assertions.  The 
disability also has not necessitated frequent periods of 
hospitalization, nor has it otherwise rendered impracticable 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those indicated above, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1995); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

As the assignment of an initial 10 percent evaluation for the 
residuals of right ankle trauma, with degenerative changes, 
was proper, a higher evaluation is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals








 

